DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements filed 6/2/20and 8/3/21 have been considered.

Claim Interpretation
Claim 1 is directed to an electrolyte component having the chemical formula:

    PNG
    media_image1.png
    123
    658
    media_image1.png
    Greyscale

In light of the specification, specifically paragraph [0021] of the published application (also found as dependent claim 4):

    PNG
    media_image2.png
    31
    297
    media_image2.png
    Greyscale

the examiner finds that the ethylene glycol monomer appears in Chemical Formula 1 appears to be simply a representation of ethylene glycol, and that the limitation to Chemical Formula 1 does not specifically require the exact chemical structure, since the exact chemical structure is clearly not branched. In light of this, the examiner finds that general teachings of polyethylene glycol with thiol or thiol and methyl end groups, without specifically meeting the exact formula, do teach the claimed limitation of an ethylene glycol polymer with thiol or thiol and methyl end groups as represented by Chemical Formula 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (CN 106099181, as provided in the IDS of 6/2/20).
Regarding claim 1, Ma teaches an electrolyte comprising an additive, or component, represented by Chemical Formula 1, wherein n=12 (see p. 25):

    PNG
    media_image3.png
    363
    683
    media_image3.png
    Greyscale

As for claim 3, since the electrolyte additive of Ma meets the limitations of claim 1, the examiner finds that it inherently includes the claimed amount of thiol. MPEP 2112
As for claim 4, as is seen above, the electrolyte additive of Ma is linear.
With regard to claims 5 and 6, Ma teaches additional organic solvents, including a linear carbonate solvent (PETMP) and a lithium salt (see p. 12 of the translation).
As for claim 7, Ma teaches that the lithium salt may be, for example, LiPF6, LiBF4, LiClO4, etc. (see p. 12 of the translation).
Regarding claims 8 and 9, Ma teaches a lithium battery including a lithium metal negative electrode and the claimed electrolyte (see p. 13 of the translation).

Allowable Subject Matter
Claims 2 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to teach or fairly suggest the claimed amount of Chemical Formula 1 within the weight of the electrolyte.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101. The examiner can normally be reached 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIX E EGGERDING/Primary Examiner, Art Unit 1729